Name: Commission Regulation (EEC) No 2775/91 of 23 September 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  economic conditions
 Date Published: nan

 No L 267/ 10 Official Journal of the European Communities 24. 9 . 91 COMMISSION REGULATION (EEC) No 2775/91 of 23 September 1991 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 110 484 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (^ ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6. 0 OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . O OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 267/1124. 9 . 91 Official Journal of the European Communities ANNEX I LOTS A and B 1 . Operation No (') : see Annex II 2. Programme : 1990 and 1991 3. Recipient (8) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods OQ : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA1 a) 8 . Total quantity : 9 496 tonnes 9. Number of lots : two (Lot A : 100 tonnes ; Lot B : 9 396 tonnes) 10. Packaging and marking : Lot A (4) (") ; Lot B (4). See list published in OJ No C 1 14, 29 . 4. 1991 , p. 1 . Lot A : (under IIA.2.b and IIA.3) ; Lot B : (under IIA2 .C and IIA3) Markings in English and Spanish Supplementary markings on packaging : see Annex II 11 . Method of mobilization : the Community market ( l0) 12. Stage of supply : Lot B : free at port of shipment  fob stowed (') ; Lot A : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 22. 10 .  22. 11 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 8 . 10 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15. 10 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 29 . 10  29 . 11 . 1991 (c) deadline for the supply :  21 . B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 22. 10 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 5 . 11  6. 12. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B. 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30 . 9 . 1991 , fixed by Commission Regulation (EEC) No 2592/91 (OJ No L 243 of 31 . 8 . 1991 , p. 11 ) No L 267/12 Official Journal of the European Communities 24. 9 . 91 LOT C 1 . Operation Nos (') : 520/91 and 521 /91 2 . Programme : 1991 3 . Recipient (8) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : C 1 : Pakistan ; C 2 : Bangladesh 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (J) 0 : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under ILA.l.a) 8 . Total quantity : 58 986 tonnes 9 . Number of lots : one (two parts : CI : 40 000 tonnes ; C 2 : 18 986 tonnes) 10 . Packaging and marking : in bulk C 1 : Operation No. 520/91  40 000 tonnes  Pakistan ; C2 : Operation No 521 /91  18 986 tonnes  Bangladesh 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment  fob stowed (9) 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 22. 10.  22. 11 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 8 . 10 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15 . 10 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 29 . 10  29. 11 . 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 22. 10 . 1991 (b) period for making the goods available at the port of shipment : 5. 11  6. 12. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer f) : refund applicable on 30 . 9 . 1991 , fixed by Commission Regulation (EEC) No 2592/91 (OJ No L 243, 31 . 8 . 1991 , p. 11 ) 24. 9. 91 Official Journal of the European Communities No L 267/13 LOTS D and E 1 . Operation Nos ('): see Annex II 2. Programme : 1990 and 1991 3. Recipient (8) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods Of) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.1a) 8 . Total quantity : 42 002 tonnes 9. Number of lots : two (Lot D : 32 185 tonnes ; Lot E : 9 817 tonnes) see Annex II 10 . Packaging and marking :  Lot D : in bulk, plus 675 885 Sacks, (OJ No C 1 14, 29. 4. 1991 , p. 1 (under IIA.2.b and II.A.3), and 150 needles and sufficient twine (2 m/sack)  Lot E (4): see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA2.b and II.A.3) Markings in English Supplementary markings on the packaging : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment  fob stowed (9) 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 22. 10  22. 11 . 1991 18. Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 8 . 10 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 15. 10 . 1991 , at 12 noon (b) period for making the goods availsible at the port of shipment : 29. 10  29. 11 . 1991 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 22. 10 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 5 . 11  6. 12. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 9 . 1991 , fixed by Commission Regulation (EEC) No 2592/91 (OJ No L 243, 31 . 8 . 1991 , p. 11 ) No L 267/ 14 Official Journal of the European Communities 24. 9 . 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine 131 levels . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05, 236 33 04. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (8) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (9) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. ( 10) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (") Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. The successful tenderer has to submit to the recipient's agent complete a packing list of each container, specifying number of bags belonging to each shipping numer as specified in the invitation to tender. 24. 9 . 91 Official Journal of the European Communities No L 267/ 15 ANEXO II -- BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  BIJLAGE II  II  ANNEX ANEXO II II  ANNEXE II  ALLEGATO II  DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde' (tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en. el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 100 Prosalus RepÃ ºblica Dominicana AcciÃ ³n n0 1308/90 / RepÃ ºblica Dominicana / Prosalus / 905519 / Santo Domingo / Destinado a la distribuciÃ ³n gratuita B 9 396 Bl : 264 Caritas Germany Ethiopia Action No 663/91 / Ethiopia / Caritas Germany / 910421 / Addis Ababa via Assab / For free distribution B2 : 132 Caritas Germany Ethiopia Action No 664/91 / Ethiopia / Caritas Germany / 910422 / Asmara via Massawa/Option Assab / For free distribution B3 : 6 000 Oxfam UK Ethiopia Action No 665/91 / Ethiopia / Oxfam UK / 910906 / Assab / For free distribution B4 : 3 000 Concern Ethiopia Action No 666/91 / Ethiopia / Concern / 915412 / Assab / For free distribution D 32 185 Dl : 24 163 WFP Ethiopia Action No 522/91 / Ethiopia 0248802 / Supplied by the World Food Programme / Assab D2 : 6 000 WFP Ethiopia Action No 1366/90 / Ethiopia 0415801 / Supplied by the World Food Programme / Djibouti in transit to Diredawa, Ethiopia D3 : 2 022 WFP Ethiopia Action No 532/91 / Ethiopia 0461900 / Supplied by the World Food Programme / Djibouti in transit to Massawa, Ethiopia E 9817 El : 2 000 WFP Madagascar Action No 523/91 / Madagascar 0428500 / Supplied by the World Food Programme / Toamasina E2 : 2 833 WFP Madagascar Action No 524/91 / Madagascar 0428500 / Supplied by the World Food Programme / Toamasina No L 267/16 Official Journal of the European Communities 24. 9. 91 DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Beneficiario Modtager PaÃ ­s destinatario Modtagerland InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o nÃ ¡ embalagem E3 : 33 WFP Madagascar Action No 525/91 / Madagascar 0428500 / Supplied by the World Food Programme / Toamasina E4 : 500 WFP Yemen Action No 526/91 / Yemen 0226502 / Supplied by the World Food Programme / Aden E5 : 3 000 WFP Yemen Action No 527/91 / Yemen 0344200 / Supplied by the World Food Programme / Aden E6 : 1 451 WFP Mauritania Action No 528/91 / Mauritania 0005506 / Supplied by the World Food Programme / Nouakchott